DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are subject under examination.

Claim Rejections - 35 USC § 102
3.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 6-11, 13-17, 26-31, 33-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US 20190053294 A1).

Regarding claim 1, Xia  (US20190053294 A1) teaches a method of wireless communication at a scheduled entity, comprising:	
obtaining beam failure recovery information that specifies at least one timing parameter to utilize during a beam failure event (See para 0084 “typically, a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message”; see para 0092 “if the multiple requests arrive within a certain time window, gNB 402 may view them corresponding to same event”)[ time window is interpreted as timing parameter];
determining, from the beam failure recovery information, at least one recovery resource to communicate a plurality of uplink messages during the beam failure event (see para 0084 “a PUCCH-BRFQ opportunity arrives at time t1, which is earlier than an expected PRACH-BFRQ OPPORTUNITY at time t2”; see para 0082 “ the UE 404 determines whether a PUCCH-BRFQ opportunity or a PRACH-BRFQ opportunity is expected to arrive first. If the UE 404 determines that a PUCCH-BRFQ opportunity will arrive first, then the UE 404 will use a PUCCH to send the BFRQ at 504. Otherwise, if the UE 404 determines that a PRACH-BFRQ opportunity will arrive first, then the UE 404 will use a PRACH to send the BFRQ at 506. PUCCH-BRFQ opportunity and PRACH-BRFQ opportunity.”; see para 0092 “if the multiple requests arrive within a certain time window, gNB 402 may view them corresponding to same event.”[ time window is interpreted as timing parameter ; when PUCCH-BRFQ opportunity arrives at time t1 on the time window, PUCCH resource is selected and when PRACH-BRFQ opportunity arrives at time t2 on the time window, PRACH resource is selected  which implies resource is selected to communicate plurality of uplink messages is based on the timing parameter]  and
transmitting the plurality of uplink messages according to the at least one timing parameter. (see para 0084 “a PUCCH-BRFQ opportunity arrives at time t1, which is earlier than an expected PRACH-BFRQ OPPORTUNITY at time t2”; see para 0091 “more than one BFRQ (e.g., PUCCH-BFRQ, PRACH-BFRQ) is transmitted by a UE 404 for a single beam failure (BFR) event. Since more than one BFRQ may be transmitted by the UE 404, different channels (e.g., PUCCH and PRACH) may be used to send the BFRQ (and receive the BFRP)”; see para 0082 “the UE 404 determines whether a PUCCH-BRFQ opportunity or a PRACH-BRFQ opportunity is expected to arrive first. If the UE 404 determines that a PUCCH-BRFQ opportunity will arrive first, then the UE 404 will use a PUCCH to send the BFRQ at 504.”)[ since PUCCH-BRFQ opportunity arrives at time t1 on the time window, PUCCH resource is selected and PUCCH-BRFQ is transmitted at t1 and when PRACH-BRFQ opportunity arrives at time t2 on the time window, PRACH resource is selected and PRACH-BRFQ is transmitted at t2, therefore it implies transmission of PUCCH-BRFQ and PRACH-BFRQ based on timing parameter/ window  ]

Regarding claim 21, Xia teaches An apparatus for wireless communication at a scheduled entity (see para 0107 “he UE 800”), the apparatus comprising: a processor (See para 0107 “he UE 800 includes at least one processor 804.”) ; a transceiver communicatively coupled to the processor (See para 0108 “The UE 800 also includes at least one transceiver 802.”) , and a memory  (See para 0110 “he UE 800 includes at least one memory 806.”) communicatively coupled to the processor, where the processor and the memory are configured to
Access beam failure recovery information that specifies at least one timing parameter for the processor to utilize during a beam failure event(See para 0084 “typically, a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message”; see para 0092 “if the multiple requests arrive within a certain time window, gNB 402 may view them corresponding to same event”)[ time window is interpreted as timing parameter];
 determine, from the beam failure recovery information, at least one recovery resource to communicate a plurality of uplink messages during the beam failure event (see para 0084 “a PUCCH-BRFQ opportunity arrives at time t1, which is earlier than an expected PRACH-BFRQ OPPORTUNITY at time t2”; see para 0082 “ the UE 404 determines whether a PUCCH-BRFQ opportunity or a PRACH-BRFQ opportunity is expected to arrive first. If the UE 404 determines that a PUCCH-BRFQ opportunity will arrive first, then the UE 404 will use a PUCCH to send the BFRQ at 504. Otherwise, if the UE 404 determines that a PRACH-BFRQ opportunity will arrive first, then the UE 404 will use a PRACH to send the BFRQ at 506. PUCCH-BRFQ opportunity and PRACH-BRFQ opportunity.”; see para 0092 “if the multiple requests arrive within a certain time window, gNB 402 may view them corresponding to same event.”[ time window is interpreted as timing parameter ; when PUCCH-BRFQ opportunity arrives at time t1 on the time window, PUCCH resource is selected and when PRACH-BRFQ opportunity arrives at time t2 on the time window, PRACH resource is selected  which implies resource is selected to communicate plurality of uplink messages is based on the timing parameter]  and
provide a  plurality of uplink messages according to the at least one timing parameter that the processor utilizes to time each consecutive uplink transmission in the plurality of uplink transmission. (see para 0084 “a PUCCH-BRFQ opportunity arrives at time t1, which is earlier than an expected PRACH-BFRQ OPPORTUNITY at time t2”; see para 0091 “more than one BFRQ (e.g., PUCCH-BFRQ, PRACH-BFRQ) is transmitted by a UE 404 for a single beam failure (BFR) event. Since more than one BFRQ may be transmitted by the UE 404, different channels (e.g., PUCCH and PRACH) may be used to send the BFRQ (and receive the BFRP)”; see para 0082 “the UE 404 determines whether a PUCCH-BRFQ opportunity or a PRACH-BRFQ opportunity is expected to arrive first. If the UE 404 determines that a PUCCH-BRFQ opportunity will arrive first, then the UE 404 will use a PUCCH to send the BFRQ at 504.”)[ since PUCCH-BRFQ opportunity arrives at time t1 on the time window, PUCCH resource is selected and PUCCH-BRFQ is transmitted at t1 and when PRACH-BRFQ opportunity arrives at time t2 on the time window, PRACH resource is selected and PRACH-BRFQ is transmitted at t2, therefore it implies transmission of PUCCH-BRFQ and PRACH-BFRQ based on timing parameter/ window  ]

 Regarding claims 6, 26, Xia teaches wherein the at least one recovery resource includes a preamble corresponding to a particular communication beam. (See para 0078 “a preamble sequence that can be used by gNB 402 to identify the UE 404 identity as well as the new identified beam”)
(see para 0114 “ending a first beam failure recovery request (BFRQ) to the base station upon detection of the beam failure.”)

Regarding claim 8,28 , Xia teaches wherein the plurality of uplink transmissions include a beam adjustment request. (see para 0114 “ending a first beam failure recovery request (BFRQ) to the base station upon detection of the beam failure.”)

Regarding claim 9, 29 Xia teaches wherein the at least one recovery resource comprises one or more elements configured to carry uplink control information to a scheduling entity. (see para 0078 “In one other embodiment, the BFRQ resource/signal may be used for a scheduling request.”; see para 0064 “Similarly, the PUCCH is used to carry UL control information (UCI) from the user equipment 404 to the base station 402, such as channel quality indication (CQI) reports, ACK/NACK responses and scheduling requests (SR).”)

Regarding claim 10, 30, Xia teaches wherein the uplink control information includes a scheduling request. (see para 0078 “In one embodiment, the DL beam for transmitting the BFRQ may be one of PRACH, PUCCH or beam recovery random access channel. In one other embodiment, the BFRQ resource/signal may be used for a scheduling request.”; see para 0064 “Similarly, the PUCCH is used to carry UL control information (UCI) from the user equipment 404 to the base station 402, such as channel quality indication (CQI) reports, ACK/NACK responses and scheduling requests (SR).)

Regarding claim 11, 31, Xia teaches wherein the at least one recovery resource corresponds to at least one frequency division multiplexed channel. (see para 0017 “the second BFRQ is on a different channel or carrier frequency than the first BFRQ.”; see para 0039 “The system 100 may implement one or more channel access methods, such as but not limited to frequency division multiple access (FDMA)”)

Regarding claims 13, 33 , Xia teaches receiving a message comprising configuration information via radio resource control (RRC) signaling, wherein the configuration information includes the beam failure recovery information. (See para 0084 “typically, a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message”)

Regarding claim 14, 34, Xia teaches detecting a failure of an active communication beam (see para 0078 “After the UE 404 detects the beam failure”); and providing, in response to the failure of the active communication beam, a recovery (see para 0078 “After the UE 404 detects the beam failure; a beam failure recovery request (BFRQ) transmission is performed.”; see para 0114 “a sending module 921B sending a first beam failure recovery request (BFRQ) to the base station upon detection of the beam failure, wherein the first BFRQ is sent using one of a physical uplink channel (PUCCH)”)

 Regarding claims 15, 35, Xia teaches wherein detecting the failure of the active communication beam comprises: detecting the beam failure on a synchronization signal block (SS~-block). (see para 0077 “For example, the UE 404 monitors the periodic CSI-RS to detect beam failure when configured by the network, or the UE 404 monitors the periodic CSI-RS and SS-blocks within the serving cell when the SS-block is used to detect beam failure.”)

Regarding claims 16, 36, Xia teaches utilizing a beam identification reference signal to locate a candidate recovery beam used to facilitate recovery from the beam failure event (see para 0077 “the UE 404 monitors the beam identification RS to find a new candidate beam.”) and
providing candidate recovery beam information within at least one uplink transmission of the plurality of uplink transmissions. (See para 0078 “the BFRQ contains information that includes at least the following: explicit/implicit information that identifies the UE 404 and new gNB TX beam information, and explicit/implicit information that identifies the UE 404 and whether a new candidate beam exists.”)

Regarding claims 17, 37, Xia teaches wherein the beam identification reference signal includes a periodic channel state information reference signal (CSI-RS) configured for beam management. (see para 0071 “For example, when beam correspondence information is available in the base station 402, the user equipment TX beam is indicated by the base station 402 CSI-RS resource indicator, thereby enabling the user equipment to determine the SQCL'ed DL beam pair and UL beam pair.”; see para 0077 “or example, the UE 404 monitors the periodic CSI-RS to detect beam failure when configured by the network, or the UE 404 monitors the periodic CSI-RS)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-4, 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0053294 A1) in view Toskela (US 2003/0219037 A1)

Regarding claims 2,22, Xia doesn’t teach wherein transmitting the plurality of uplink messages according to the at least one timing parameter comprises:
transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate.
Toskela (US 2003/0219037 A1) teaches transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate.(see para 0022 “Even more broadly, the invention encompasses any signaling by a Node B (or base station) indicating whether a UE is to adjust either its rate of uplink or to adjust the maximum rate in the set or range of rates from which it selects an uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate in the system of Xia. The motivation is to avoid delay (Toskela: see para 0040)


Tosklea teaches  applying a rate adjustment factor to the predetermined uplink transmission rate to scale the predetermined uplink transmission rate at the scheduled entity over time.  (see para 0008 “ the rate control signal may be used to command the UE to adjust the maximum uplink rate in a range or set of uplink rates from which the UE chooses an uplink rate. .. the rate control signal (RA) may be used to command the UE to adjust the uplink rate. Also, the rate control signal may be a relative adjustment to the uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine applying a rate adjustment factor to the predetermined uplink transmission rate to scale the predetermined uplink transmission rate in the system of Xia. The motivation is to avoid delay (Toskela: see para 0040)

Regarding claims 4, 24, Xia doesn’t teach determining a time pattern from the at least one timing parameter.
Toskela teaches determining a time pattern from the at least one timing parameter (see para 0042 “t the Node B would respond with an RA (increase, decrease, or keep the same rate) at some predetermined time after receiving an RR”); and
 (See para 0008 “the rate control signal may be used to command the UE to adjust the maximum uplink rate in a range or set of uplink rates from which the UE chooses an uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the plurality of uplink messages in accordance with the time pattern in the system of Xia. The motivation is to avoid delay (Toskela: see para 0040)


Claims 5, 25, 12, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0053294 A1) in view Davydov (WO2019/047948)

Regarding claim 5, 25, Xia doesn’t teach wherein determining the at least one recovery resource comprises: utilizing an index to determine the at least one recovery resource. 
Davydov teaches utilizing an index to determine the at least one recovery resource.  (see para 0035 “he access node or TRP may transmit a beam indication to the UE so as to inform the UE if there is a need to switch an original or current Rx beam of the UE. The beam indication may be based on the beam measurement and beam reporting. The beam indication may be based on the Tx beam indexes”; 0062 “In an embodiment, the message may further include one or more beam indexes of one or more new transmit (Tx) beams of the AN 111.”)
(Davydov: see para 0005)

Regarding claim 12, 32 Xia doesn’t teach wherein the at least one recovery resource includes a contention-based resource.
Davydov WO2019/047948) teaches wherein the at least one recovery resource includes a contention-based resource. (see page 15 para 0038 “ the UE 101 may fall back to the contention based on PRACH for transmission of the beam failure recovery request”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the at least one recovery resource includes a contention-based resource in the system of Xia. The motivation is to determine channel for failure of recovery request (Davydov: see para 0005)


Claims 18-20, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0053294 A1) in view of Xiong (US 20180323856 A1)

Regarding claim 18, 38, Xia doesn’t teach determining an unsuccessful recovery from the beam failure event; indicating the unsuccessful recovery to a higher laver entity.
See para 0143 “the UE fails to receive a correct beam failure recovery request response signal within the determined control channel search space”); and
indicating the unsuccessful recovery to a higher laver entity (see para 0145 “The UE directly reports the higher layer that the beam failure recovery request is failed.”). 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine indicating the unsuccessful recovery to a higher laver entity in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Regarding claim 19, 39, Xia doesn’t teach wherein determining the unsuccessful recovery comprises: determining a plurality of unsuccessful delivery attempts of the plurality of uplink transmissions.
Xoing teaches  wherein determining the unsuccessful recovery comprises: determining a plurality of unsuccessful delivery attempts of the plurality of uplink transmissions.(see para 0144 “where a beam failure recovery request signal is transmitted, wherein the value of a counter for the beam failure recovery request signal will be increased by 1, and the value of the counter for the beam failure recovery request signal should be less than or equal to the maximum permissible number of transmissions of the beam failure recovery request signal.. When the number of transmissions of the beam failure recovery request exceeds the maximum permissible number of transmissions and the beam failure is still not recovered, the UE reports a higher layer that the beam failure recovery request is failed”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining a plurality of unsuccessful delivery attempts of the plurality of uplink transmissions in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Regarding claim 20, 40,  Xia doesn’t teach wherein determining the unsuccessful recovery comprises: determining an expiration of a recovery timer.
Xiong teaches wherein determining the unsuccessful recovery comprises: determining an expiration of a recovery timer.(See para 0144 “When the number of transmissions of the beam failure recovery request exceeds the maximum permissible number of transmissions and the beam failure is still not recovered, the UE reports a higher layer that the beam failure recovery request is failed.”) exceeding the maximum permissible number of transmissions is interpreted as an expiration of a recovery time].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining an expiration of a recovery timer in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMIT KAUR/Examiner, Art Unit 2416  
                                                                                                                                                                                                      /ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416